DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 5, 7-11, 14, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nedelk (US – 4,923,056) and further in view of DeVlieg (US – 6,604,708 B1).
As per claims 1 and 10, Nedelk discloses Method for Increasing the Service Life of Aircraft Carbon Disk Brakes comprising:
a first main landing gear assembly (10, Fig: 1) including:
a first braking wheel (1, 2, Fig: 1); and
a second braking wheel (5, 6, Fig: 1);
a second main landing gear assembly (It will, of course, be recognized by those skilled in this art that the drawing may as well be illustrative of one-half of a sixteen-wheel landing gear arrangement, the opposite eight wheels (not shown) being identically arranged, Col: 4, Ln: 27-31, Fig: 1) including:
a first braking wheel; and
a second braking wheel;
a braking circuit (Fig: 1) operatively coupled for independent brake actuation with the first braking wheel of the first main landing gear assembly (via 14, Fig: 1), the second braking wheel of the first main landing gear assembly (via 16, Fig: 1), the first braking wheel of the second main landing gear assembly (via 14, Fig: 1), and the second braking wheel of the second main landing gear assembly (via 16, Fig: 1);
a brake control circuit (brake controller 20, Attached figure and fig: 1) coupled with the braking circuit during a first braking phase and a second braking phase to (Col: 3, Ln: 50-55, Attached figure and fig: 1):
actuate braking of the first braking wheel of the first main landing gear assembly and of the first braking wheel of the second main landing gear assembly in response to initial receipt of a braking command in the first braking phase (Col: 3, Ln: 55-60, Attached figure and fig: 1); and
restrict braking at the second braking wheel of the first main landing gear assembly and at the second braking wheel of the second main landing gear assembly during the first braking phase until the first braking wheels reach an anti-skid limit at an end of the first braking phase (Col: 3, Ln: 60-68, Attached figure and fig: 1).
Nedelk discloses all the structural elements of the claimed invention but fails to explicitly disclose a braking capability circuit coupled with the brake control circuit to determine a braking capability of the aircraft based on an amount of braking applied to reach the anti- skid limit at the first braking wheel of the first main landing gear assembly and at the first braking wheel of the second main landing gear assembly.
DeVlieg discloses Carbon Brake Wear for Aircraft comprising:
a braking capability circuit coupled with the brake control circuit to determine a braking capability of the aircraft based on an amount of braking applied to reach the anti- skid limit at the first braking wheel of the first main landing gear assembly and at the first braking wheel of the second main landing gear assembly (Col: 2, Ln: 50 – Col: 4, Ln: 37, Fig: 1-2).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the aircraft carbon disc brake of the Nedelk to include the braking procedure in which braking capability circuit coupled with the brake control circuit to determine a braking capability of the aircraft based on an amount of braking applied to reach the anti- skid limit at the first braking wheel of the first main landing gear assembly and at the first braking wheel of the second main landing gear assembly as taught by DeVlieg in order to brakes at all wheels will be operative in critical braking situations such as landing, parking, or emergency stopping.

As per claims 2 and 11, DeVlieg further disclose wherein the brake control circuit is further coupled with the braking circuit to actuate braking of the second braking wheel of the first main landing gear assembly and of the second braking wheel of the second main landing gear assembly during the second phase after at least one of the first braking wheels of the first and second main landing gear assemblies reaches the anti-skid limit (Col: 3, Ln: 4-29, Fig: 1-2).

As per claims 5 and 14, Nedelk discloses wherein the aircraft further defines a longitudinal axis, and wherein the first braking wheel of the first main landing gear assembly and the first braking wheel of the second main landing gear assembly are equidistant from the longitudinal axis of the aircraft (the drawing may as well be illustrative of one-half of a sixteen-wheel landing gear arrangement, the opposite eight wheels (not shown) being identically arranged, Col: 4, Ln: 27-31, Attached figure and fig: 1, that are equidistant from the longitudinal axis of the aircraft).
As per claims 7 and 16, Nedelk discloses wherein the first main landing gear assembly further includes at least one additional braking wheel (3, 4, 7, 8, Fig: 1) and the second main landing gear assembly further includes at least one additional braking wheel (Col: 4, Ln: 27-31, same as first landing gear assembly).

As per claims 8 and 17, DeVlieg further disclose wherein the brake control circuit is further coupled with the braking circuit to restrict braking at the at least one additional braking wheels of the first main landing gear assembly and the second main landing gear assembly during the first braking phase until the first pair of braking wheels reaches the anti-skid limit (Col: 2, Ln: 50 – Col: 4, Ln: 37, Fig: 1-2).

As per claims 9 and 18, DeVlieg further discloses wherein the brake control circuit is further coupled with the braking circuit to actuate braking of the second braking wheel and the at least on additional braking wheel of the first main landing gear and of the second braking wheel and the at least one additional braking wheel of the second main landing gear assembly during the second phase after at least one of the first braking wheels of the first and second main landing gear assemblies reaches the anti-skid limit (Col: 3, Ln: 4-29, Fig: 1-2).

The method claim 19 recites all the limitations recited in claims 1 and 10 and therefore rejects under the same rationale.

Claim(s) 6, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nedelk (US – 4,923,056) and further in view of DeVlieg (US – 6,604,708 B1) as applied to claims 1, 10 and 19 above, and further in view of Jones (US – 2014/0012437 A1).
As per claims 6, 15, 20, Nedelk as modified by DeVlieg discloses all the structural elements of the claimed invention but fails to explicitly disclose a communication circuit coupled with the braking capability circuit to communicate the braking capability to at least one of a ground station and another aircraft.
Jones discloses device and Process for Determining a Runway State, Aircraft comprising:
a communication circuit coupled with the braking capability circuit to communicate the braking capability to at least one of a ground station and another aircraft (Through a communication link 16 provided for this purpose, the plane 10 that determines the state of the runway on-board, communicates said state to a central station on the ground 18 at the airport. As a variant, the measurement performed on the plane 10 can be forwarded to the ground station 18, [0058], Fig: 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the aircraft carbon disc brake of the Nedelk as modified by DeVlieg to include the communication channel in which communication circuit coupled with the braking capability circuit to communicate the braking capability to at least one of a ground station and another aircraft as taught by Jones in order to performed on board the planes that collect, in a de-coordinated manner the data from other planes (from the same airline for example) that have already landed.
Allowable Subject Matter
Claims 3-4 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior art and teaching references fail to disclose wherein the brake control circuit is further coupled with the braking circuit to reduce the amount of braking on the first braking wheel of the first main landing gear assembly to be about equal to an amount of braking applied to the second braking wheel of the first main landing gear assembly during the second phase (Claims 3, 12) and wherein the brake control circuit is further coupled with the braking circuit to reduce the amount of braking on the first braking wheel of the second main landing gear assembly to be about equal to an amount of braking applied to the second braking wheel of the second main landing gear assembly during the second phase (Claims 4, 13).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A. Steiner et al. (US – 2007/0252036 A1),
B: Radford (US – 6,851,649 B1),
C: DeVlieg et al. (US – 8,386,094 B2), and
D: Stimson, Ian Leonard (EP – 329373 A).	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792. The examiner can normally be reached 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN M AUNG/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657